Citation Nr: 1411108	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left hand disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961 and again from May 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right shoulder disorder and a left hand disorder.  

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection is warranted for right shoulder and left hand disorders based upon service incurrence.  During his November 2011 Travel Board hearing, the Veteran testified that he was injured while defueling a B 52 bomber and when a flash fire explosion occurred, he fell and injured his shoulder and was also burned on his left hand.  

During the development of this claim, the Veteran's service treatment records could not be located.  Service treatment records were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  In cases where the veteran's service treatment records are unavailable through no fault of the veteran, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2013).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  

In this case, a search was made of the NPRC; however, the Veteran was never told of alternate sources for proving service connection.  Therefore, the Veteran must be informed of this duty to assist and allowed the opportunity to submit such evidence in an effort to prove his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and advise him that he can submit alternate evidence to support his claims for service connection.  This evidence may take the following forms: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians by which or by whom the Veteran may have been treated for his alleged disorders, especially soon after discharge from service, letters written during service, and insurance examinations.  The veteran may submit any other evidence he deems appropriate.  If he needs assistance in obtaining medical records, he should provide the RO with the names and addresses of the medical providers, and forms providing for the release of such information should be forwarded to the Veteran for his signature.  

Specifically, the Veteran's private medical records, to include his most recent hospital records regarding surgery for his right shoulder, should be obtained and associated with the claims folder.  

2.  Following completion of the above, the Veteran should be afforded a VA examination.  The claims folder should be made available to the examiner for review in connection with the examination of the Veteran.  Specifically, the examiner should review any additional evidence submitted and the Veteran's history as provided by the Veteran in his statements and Travel Board testimony.  The examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disorder and/or injury of the left hand are due to or the result of injury sustained in service.  Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3. The RO/AMC should then review the Veteran's claim for service connection for the aforementioned disorders.  If the decision is adverse to the Veteran, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal, and he should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

